DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2022, 10/22/2021, 09/13/2021, 07/15/2021, and 11/24/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “ELECTRONIC DEVICE AND PROJECTORS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11415869 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-7 contain all claim limitations found in pending claims 1-9.
Pending claims 1-9
Patented claims 1-7
1. An electronic device, comprising: a plurality of blowers, wherein the plurality of blowers cool each of three liquid crystal panels, mounted on an illumination optical system for outputting light to a projection lens for light modulation, and are disposed so that a rotation axis of a motor of the blowers is arranged along a first direction in which two liquid crystal panels of the three liquid crystal panels face each other on an opposite side of the three liquid crystal panels from the projection lens side.
7. The electronic device according to claim 1, wherein a number of the blowers is three, and each of the three blowers cools each of the three liquid crystal panels.
8. The electronic device according to claim 1, wherein air inlets of the plurality of blowers are disposed so as to face each other.
1. An electronic device, comprising: a plurality blowers, each of which has an air inlet for sucking air for blowing cooling air from the outside, wherein the plurality of blowers cool each of three liquid crystal panels, mounted on an illumination optical system for outputting light to a projection lens for light modulation, and are disposed on a side opposite to a side where the projection lens of the three liquid crystal panels is disposed and are arranged side by side along a first direction facing the two liquid crystal panels of the three liquid crystal panels and are arranged such that a direction of the air inlets are in the first direction, and a number of the blowers is three or more.
2. The electronic device according to claim 1, wherein among the plurality of blowers, a distance from an air outlet of the blower for cooling the liquid crystal panel other than the two liquid crystal panels facing each other of the three liquid crystal panels to the liquid crystal panel to be cooled by the blower is shorter than a distance from an air outlet of the other blower to the liquid crystal panel to be cooled respectively.
3. The electronic device according to claim 1, wherein among the plurality of blowers, a distance from the air outlet of the blower that for cooling the liquid crystal panel other than the two liquid crystal panels facing each other of the three liquid crystal panels to the liquid crystal panel to be cooled by the blower is shorter than a distance from the air outlet of the other blower to the liquid crystal panel to be cooled respectively.
3. The electronic device according to claim 1, wherein a height of an air outlet of the blowers is the same as a height of an air outlet of the other blowers.
2. The electronic device according to claim 1, wherein a height of the air outlet of the plurality of blowers are the same each other.
4. The electronic device according to claim 1, wherein a position of an air outlet of the blowers in a direction perpendicular to the first direction is the same as a position of an air outlet of the other blowers in a direction perpendicular to the first direction.
4. The electronic device according to claim 1, wherein a position of the air outlet of the plurality of blowers in a direction perpendicular to the first direction are the same each other.
5. The electronic device according to claim 1, wherein each of the blowers comprises a blower fan.
5. The electronic device according to claim 1, wherein each of the plurality of the blowers comprises blower fans.
6. The electronic device according to claim 1, wherein the blowers are disposed at intervals at which a predetermined intake amount can be ensured.
6. The electronic device according to claim 1, wherein the plurality of blowers are disposed at intervals at which a predetermined intake amount can be ensured.
9. A projector, comprising: an electronic device according to claim 1, the projection lens; and a light source, wherein the electronic device receives light from the light source and modulates an incident light.
7. A projector, comprising: an electronic device according to claim 1, the projection lens; and a light source, wherein the electronic device receives light from the light source and modulates an incident light.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Okada (US 20110141440 A1).
Regarding claim 1, Okada teaches an electronic device (Fig. 1-10), comprising: a plurality of blowers (11R, 12G, 23B), wherein the plurality of blowers (11R, 12G, 23B) cool each of three liquid crystal panels (18R, 19G, 20B), mounted on an illumination optical system for outputting light to a projection lens (7) for light modulation, and are disposed so that a rotation axis of a motor (12G/23B) of the blowers (11R, 12G, 23B) is arranged along a first direction in which two liquid crystal panels (18R, 20B) of the three liquid crystal panels (18R, 19G, 20B) face each other on an opposite side of the three liquid crystal panels (18R, 19G, 20B) from the projection lens (7) side.
Regarding claim 2, Okada further teaches among the plurality of blowers (11R, 12G, 23B), a distance from an air outlet (at 12G) of the blower (12G), for cooling the liquid crystal panel (19G) other than the two liquid crystal panels (18R, 20B) facing each other of the three liquid crystal panels (18R, 19G, 20B), to the liquid crystal panel (19G) to be cooled by the blower (12G) is shorter than a distance from an air outlet (at 23B) of the other blower (23B) to the liquid crystal panel to be cooled respectively (Fig. 5).
Regarding claims 3, Okada further teaches a height of an air outlet (at 11R, 12G, 23B) of the blowers (11R, 12G, 23B) is the same as a height of an air outlet (at 11R, 12G, 23B) of the other blowers (11R, 12G, 23B; Fig. 4 and 5).
Regarding claim 4, Okada further teaches a position of an air outlet (at 11R, 12G, 23B) of the blowers (11R, 12G, 23B) in a direction perpendicular to the first direction is the same as a position of an air outlet of the other blowers (11R, 12G, 23B) in a direction perpendicular to the first direction (Fig. 4 and 5).
Regarding claim 5, Okada further teaches each of the blowers (11R, 12G, 23B) comprises a blower fan (Fig. 3-5).
Regarding claim 6, Okada further teaches the blowers (11R, 12G, 23B) are disposed at intervals at which a predetermined intake amount can be ensured (Fig. 3-5).
Regarding claim 7, Okada further teaches a number of the blowers (11R, 12G, 23B) is three, and each of the three blowers (11R, 12G, 23B) cools each of the three liquid crystal panels (18R, 19G, 20B; Fig. 3-5).
Regarding claim 8, Okada further teaches air inlets of the plurality of blowers (12G, 23B) are disposed so as to face each other (Fig. 3-5).
Regarding claim 9, Okada further teaches a projector, comprising: an electronic device according to claim 1, the projection lens (7); and a light source (17), wherein the electronic device receives light from the light source (17) and modulates an incident light (Fig. 1-3).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20170104965 A1, 
US 20160353067 A1, 
US 20120075595 A1, 
US 20120050695 A1, 
US 20110075110 A1, 
US 20080246896 A1, 
US 20050094107 A1, 
US 20040218151 A1, 
US 20040095559 A1, 
US 20030071975 A1, 
US 20020191158 A1, disclose cooling system having three fans cooling three transmissive display panels.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882